         Case 1:21-cr-00154-JGK Document 15 Filed 03/10/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

            - against -                            21 Cr. 154 (JGK)

JAMES JEREMY BARBERA                               ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The parties are directed to appear for another conference

on June 15, 2021 at 12:00 p.m.

     Because a continuance is needed to allow for the Government

to make discovery and for the defendant to review it, to allow

defense counsel time to decide what motions, if any, will be

made, and to assure the effective assistance of counsel, the

Court prospectively excludes the time from today, March 10,

2021, until June 15, 2021, from Speedy Trial Act calculations.

The Court finds that the ends of justice served by granting the

continuance outweigh the best interest of the defendant and the

public in a speedy trial.        This Order is entered pursuant to 18

U.S.C. § 3161(h)(7)(A).

SO ORDERED.

Dated:      New York, New York
            March 10, 2021              _____/s/ John G. Koeltl________
                                                John G. Koeltl
                                         United States District Judge
